DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 01, 2019 is being considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.  
Specification
The disclosure is objected to because of the following informalities: In the specification, under the "Detailed Description", paragraph 0039 references the GUI Module of Figure 2, however in the drawings there is not a GUI Module of Figure 2. The GUI module is listed in the drawings on Figure 3.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-10 ), machine (claims 11-16), and process (claims 17-20), which recite steps of an integrated healthcare management tool with a  search and value analysis tool,  to receive a set of quality and cost data relating to the healthcare provider, determine a value score for the healthcare provider based on the set of 
  The limitations and steps of evaluating healthcare providers using the healthcare management and search and value tool, as drafted, under the broadest reasonable interpretation, includes performance of the imitation in the mind but for recitation of generic computer components. That is, other than reciting limitations performed by a scoring and reporting server, nothing in the claim element precludes the limitation from practically being performed in the mind. For example, receiving the set of quality and cost data associated with the healthcare service provider, determining a value score for the healthcare provider, displaying the value score at one of the provider terminal and the patient terminal and storing the set of quality and cost data in the context of these claims encompasses a mental process of the user thinking about how you might score value score based on the data. Similarly, the limitation of a management engine, with a GUI module, used to communicate throughout the network, as drafted, is a process that under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recited additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10, 12-16, and 18-20, reciting particular aspects of how data and search request are received, displaying the value score on a GUI, and querying the database (which is HIPAA compliant) to process search request may be performed in the mind but for recitation of generic computer components). 

amount to mere instructions to apply an exception (such as recitation of search and value tool amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0007], discussion of evaluating a healthcare provider using a search and value analysis tool, having a scoring and reporting processor that includes a management engine to execute the value scoring module, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving data from a healthcare provider system amounts to mere data gathering, recitation of a scoring and reporting processor including a management engine amounts to selecting a particular data source or type of data to be manipulated, recitation of displaying outcome on graphical user interface module (GUI) module amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as collecting, analyzing, and displaying information for patients and providers to see., see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10, 12-16, and 18-20, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 4, 7, and 19, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 12-16, 18, and 19, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 20, additional limitations which generally link the abstract idea to a particular 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as acquiring data, outputting information, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); processing data to derive a value, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); acquiring data, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10, 12-16, and 18-20, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2, 12-16, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii). Looking at the limitations as an 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, applicant’s specification does not describe how to perform the claimed function of “determining a value score for a healthcare provider using a module including one or more scoring analysis algorithms”. It appears that applicant intends this to be a computer performed function. Applicant’s specification describes the data to be used to calculate score as data based on the healthcare provider data and the healthcare quality and cost data as compared to a plurality of predefined quality and cost measures [0005], but the specification fails to describe how to program a 
Claims 2-10 incorporate the deficiencies of claim 1 and are rejected for the same reasons. 
Regarding claim 11, applicant’s specification does not describe how to perform the claimed function of “determining a value score for a healthcare provider using a module including one or more scoring analysis algorithms”. It appears that applicant intends this to be a computer performed function. Applicant’s specification describes the data to be used to calculate score as data based on the healthcare provider data and the healthcare quality and cost data as compared to a plurality of predefined quality and cost measures [0005], but the specification fails to describe how to program a computer to perform this function of determining a value score for a healthcare provider.  There is insufficient showing of how applicant intends to achieve the claimed function of “determining a value score.” Given the set of quality and cost data to score the healthcare provider, there is no disclosure of how applicant intends to determine the claimed scoring of data. 
Claims 12-16 incorporate the deficiencies of claim 11 and are rejected for the same reasons.
Claim 17, applicant’s specification does not describe how to perform the claimed function of “determining a value score for a healthcare provider using a module including one or more scoring analysis algorithms”. It appears that applicant intends this to be a computer performed function. Applicant’s specification describes the data to be used to calculate score as data based on the healthcare provider data and the healthcare quality and cost data as compared to a plurality of predefined quality and cost measures [0005], but the specification fails to describe how to program a computer to perform this function of determining a value score for a healthcare provider.  There is insufficient showing of how applicant intends to achieve the claimed function of “determining a value 
Claims 18-20 incorporate the deficiencies of claim 17 and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi (US 20120116985) in view of Crownover et al.  (US20100274580).
Regarding claim 1, Rastogi discloses an integrated healthcare management tool for healthcare service providers, patients, and payers, the tool comprising: 
A scoring and reporting server operating one or more scoring and reporting processors (See Paragraph 0064, system includes a processor and data storage);
A database storing patient data, provider data, quality and cost data, and payer data (See Paragraph 0009, web-based provider lookup tool that provides cost and/or quality data relating to providers such as physicians or hospitals & Paragraph 0064, system includes a processor and data storage)
A management engine running on the scoring and reporting server, the management engine executing a database management module, (See Paragraph 0005, Provider quality and cost data generated by the consumer healthcare guide may be generated by utilizing a database of medical claim data collected for each provider);  a rule module including one or more scoring analysis algorithms, (See Paragraph 0044, For example, in  and a graphical user interface (GUI) module configured to display a GUI having a plurality of preconfigured interactive screens to users at a provider terminal, a patient terminal, and a payer terminal, (Paragraph 0064 & Figures 2-16, A graphical user interface or other user interface may be provided that is communicatively with processor and/or storage for facilitating user access to the health-related data); ); the management engine in communication with a healthcare service provider system of a healthcare service provider, the management engine; (See Paragraph 0058, The cost rating data may be stored and accessed by the users of a consumer guide, health plan administrators, data analysts, and other desired users.)
Receiving a set of quality and cost data associated with the healthcare service provider (See Paragraph 0064, The processor is configured to receive search criteria, and retrieve one or more health-related listings based on the search criteria, in which the health-related listing includes associated provider quality rating data and/or cost rating data)
Storing, in the database, the set of the quality and cost data; and (See Paragraph 0064, Data storage is configured for storing health-related data and is communicatively couple to the processor to enable the processor to retrieve health-related data. Health-related data may include associated provider quality rating data and provider cost rating data retrieved from data storage)
Determining, based at least in part on the set of the quality and cost data, a value score for the healthcare service provider relative to a plurality of peer healthcare service providers (See Paragraph 0053, Average performance of physicians may then be 
Rastogi discloses receiving a set of quality and cost data associated with the healthcare service provider but does not expressly describe receiving from a healthcare service provider system, however, Crownover teaches:
Receiving, from the healthcare service provider, a set of quality and cost data associated with the healthcare service provider (See Paragraph 0029, data collected from a healthcare service provider may correspond to a number of business metrics or performance indicators.)
Crownover teaches receiving from the healthcare provider. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system receiving data of Rastogi to be a system receiving data from the provider of Crownover. This modification would allow for the service provider to implement necessary changes or improving the business towards further profitability (See Crownover, Paragraph 0029)).
Regarding claim 2, Rastogi in view of Crownover teaches the limitations of claim 1, Rastogi further discloses
wherein the one or more of the scoring analysis algorithms comprise a plurality of predefined healthcare quality and cost measures (See Paragraph 0044, For example, in one implementation, the raw quality score is calculated as the weighted sum of a provider's EBM compliance score, and three utilization measures: risk-adjusted inpatient days per year (I), risk-adjusted emergency room visits per year (E), and risk-adjusted outlier cost (0))
Regarding claim 3, 
Displaying, via the plurality of the preconfigured, interactive screens of the GUI, the value score for the healthcare service provider at one or more of the provider terminal, the patient terminal, and the payer terminal (See Figures 2-16)
Regarding claim 4 Rastogi in view of Crownover teaches the limitations of claim 1, Rastogi further discloses
Receiving, from the patient terminal, a search request relating to a symptom, a healthcare procedure, a medical specialty, or a condition treated (See Paragraphs 0065-0066, (0065) Search criteria may be entered by a consumer, such as a member of an insurance plan, and may include search data such as the name or type (specialty) of provider sought and geographical area of search. (0066) Search criteria may be entered by a user, wherein the user selects, for example, a specific geographical location and specific type of provider or service desired, or procedure)
Querying the database to process the search request; and (See Paragraph 0064, The processor is configured to receive search criteria, and retrieve one or more health-related listings based on the search criteria) (See Paragraph 0067, In response to a search request entered by the user such as described above, the processor generates a graphic user interface to display a consumer healthcare guide including provider rating data)
Displaying, at the patient terminal via the plurality of the preconfigured, interactive screens of the GUI, a search result reflecting a highest value healthcare provider for the symptom, the healthcare procedure, the medical specialty, the condition treated, or a composite performance (See Paragraph 0067, In response to a search request entered by the user such as described above, the processor generates a graphic user interface to display a consumer healthcare guide including provider rating data. Providers may 
Regarding claim 5, Rastogi in view of Crownover teaches the limitations of claim 4, Rastogi further discloses
Wherein the highest value healthcare provider is associated with a highest value score for the symptom, the healthcare procedure, the medical specialty, the condition treated, or the composite performance (See Paragraph 0068, Cost and quality rating data associated with a consumer healthcare guide may be displayed, for example, as a discrete cost rating and quality rating for each provider meeting the search criteria input by the user. For example, a cost rating may be a"$" rating, e.g., one $ as the lowest rating and three $$$ as the highest rating, and a quality rating may be a star rating"*", e.g., one star* as the lowest rating and three stars * * * as the highest rating.)
Regarding claim 7, Rastogi in view of Crownover teaches the limitations of claim 1, Rastogi further discloses
Receiving, from the patient terminal, a patient geo location associated with the patient terminal and a search request relating to an emergency care facility having a provider geo location nearest to the patient geo location (See Paragraph 0066, Search criteria may be entered by a user, wherein the user selects, for example, a specific geographical location and specific type of provide or service desired. And Paragraph 0067, Providers may include doctors and other providers of health-related services, as well as facilities 
Querying the database to process the search request; and (See Paragraph 0064, The processor is configured to receive search criteria, and retrieve one or more health-related listings based on the search criteria) (See Paragraph 0067, In response to a search request entered by the user such as described above, the processor generates a graphic user interface to display a consumer healthcare guide including provider rating data)
displaying, at the patient terminal via the plurality of the preconfigured, interactive screens of the GUI, a search result reflecting a highest value emergency care facility having the provider geo location nearest to the patient geo location ( See Paragraph 0067, In response to a search request entered by the user such as described above, the processor generates a graphic user interface to display a consumer healthcare guide including provider rating data and  Paragraph 0068, Cost and quality rating data associated with a consumer healthcare guide may be displayed, for example, as a discrete cost rating and quality rating for each provider meeting the search criteria input by the user. For example, a cost rating may be a"$" rating, e.g., one $ as the lowest rating and three $$$ as the highest rating, and a quality rating may be a star rating"*", e.g., one star* as the lowest rating and three stars * * * as the highest rating. See figure 4, to include emergency room visits)
Regarding claim 8, 
Wherein the database is a HIPAA compliant database (See Paragraph 0033, So long as such data collection and/or reporting is not in violation of any health laws or regulations (e.g., the HIPAA- Health Insurance Portability and Accountability Act), the customer may find it convenient to have the vendors AP system automatically “monitoring” customer’s business functions on a routine basis.)
Crownover teaches a HIPAA compliance. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the database storing patient data of Rastogi to be a HIPAA compliant in accordance to the teaching of Crownover. This modification will allow for complying with the rules and regulations already set forth for HIPAA compliance(See Crownover, Paragraph 0033)). 
Regarding claim 9, Rastogi in view of Crownover teaches the limitations of claim 1, Rastogi further discloses
Wherein the set of quality and cost data associated with the healthcare service provider comprises outcome information and cost information relating to a healthcare procedure, a medical specialty, a condition treated, or a composite performance of the healthcare service provider (See Paragraph 0068, a consumer reviewing quality and cost data related to health-related data may also review the underlying measures driving quality and cost ratings. For the consumer healthcare guide, quality and cost data may be provided about health-related services and providers for a number of inpatient and outpatient procedures and/or medical conditions. However, it should be understood that cost and quality information may be represented or displayed in anyway)
Regarding claim 11, Rastogi discloses a search and value analysis tool for healthcare providers, payers and patients, comprising:
A scoring and reporting server including at least one scoring and reporting processor (See Paragraph 0064, system includes a processor and data storage); communicating over a network with a patient terminal, a provider terminal, a payer terminal, and a plurality of databases storing participant patient data, healthcare provider data, healthcare quality and cost data, payer data, and healthcare value data (Paragraph 0064, A graphical user interface or other user interface may be provided that is communicatively with processor and/or storage for facilitating user access to the health-related data; Paragraph 0053, Average performance of physicians may then be calculated for each measure for each geographical region (e.g., state) using the information from all similar types of physicians in the region treating similar conditions after adjusting for outliers; Paragraph 0044, For example, in one implementation, the raw quality score is calculated as the weighted sum of a provider's EBM compliance score, and three utilization measures: risk-adjusted inpatient days per year (I), risk-adjusted emergency room visits per year (E), and risk-adjusted outlier cost (0))
a value scoring module operating on the at least one scoring and reporting processor, the value scoring module executing one or more scoring analysis algorithms for determining a value score for a healthcare provider based on the healthcare provider data and the healthcare quality and cost data as compared to a plurality of predefined quality and cost measures; (See Paragraph 0044, For example, in one implementation, the raw quality score is calculated as the weighted sum of a provider's EBM compliance score, and three utilization measures: risk-adjusted inpatient days per year (I), risk-adjusted emergency room visits per year (E), and risk-adjusted outlier cost (0))
a graphical user interface (GUI) module operating on the at least one 81279.0002.02_41 _ Nonprovisional Patent Applicationscoring and reporting processor, the GUI module displaying the value score for the healthcare provider upon a plurality of preconfigured screens presented at the patient terminal, the payer terminal, and the healthcare provider terminal. ( See Paragraph 0064, A graphical user interface or other user interface may be provided that is communicatively with processor and/or storage for facilitating user access to the health-related data)
Rastogi discloses communicating over a network with a patient and payer terminal but does not expressly describe communicating with a healthcare service provider system, however, Crownover teaches:
communitcating/receiving, from the healthcare service provider, a set of quality and cost data associated with the healthcare service provider (See Paragraph 0029, data collected from a healthcare service provider may correspond to a number of business metrics or performance indicators.)
Crownover teaches receiving from the healthcare provider. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system receiving data of Rastogi to be a system receiving data from the provider of Crownover. This modification would allow for the service provider to implement necessary changes or improving the business towards further profitability (See Crownover, Paragraph 0029)).
Rastogi discloses the above limitations of claim 11, but does not expressly describe use of a HIPAA compliant database, however Crownover teaches:
HIPAA compliance , (See Paragraph 0033, So long as such data collection and/or reporting is not in violation of any health laws or regulations (e.g., the HIPAA- Health Insurance Portability and Accountability Act), the customer may find it convenient to have the vendors AP system automatically “monitoring” customer’s business functions on a routine basis.)

Regarding claim 12, Rastogi in view of Crown discloses the limitations of claim 11, Rastogi further discloses
Wherein the value score for the healthcare provider comprises a ranking of the healthcare provider in relation to a plurality of peer healthcare providers (See Paragraph 0053, Average performance of physicians may then be calculated for each measure for each geographical region (e.g., state) using the information from all similar types of physicians in the region treating similar conditions after adjusting for outliers)
Regarding claim 13 Rastogi in view of Crown discloses the limitations of claim 11, Rastogi further discloses
Wherein the value score for the healthcare provider relates to a medical procedure, a medical specialty, a condition treated, or a composite performance of the healthcare provider (See Paragraph 0068, For the consumer healthcare guide, quality and cost data may be provided about health-related services and providers for a number of inpatient and outpatient procedures and/or medical conditions.)
Regarding claim 14, Rastogi in view of Crown discloses the limitations of claim 11, Rastogi further discloses
a search module operating on the at least one scoring and reporting processor, the search module executing one or more search algorithms to query the plurality of the databases in response to a search request including one or more search criteria received from the patient terminal (See Paragraph 0064, The processor is configured to receive search criteria, and retrieve one or more health-related listings based on the search criteria, in which the health-related listing includes associated provider quality rating data and/or cost rating data)
A reporting module operating on the at least one scoring and reporting processor, the reporting module executing one or more reporting algorithms to display a search result via the plurality of the preconfigured screens presented at the patient terminal via the GUI module, the search result comprising a highest value medical provider that fulfills the one or more of the search criteria (See Paragraph 0067, In response to a search request entered by the user such as described above, the processor generates a graphic user interface to display a consumer healthcare guide including provider rating data and  Paragraph 0068, Cost and quality rating data associated with a consumer healthcare guide may be displayed, for example, as a discrete cost rating and quality rating for each provider meeting the search criteria input by the user. For example, a cost rating may be a"$" rating, e.g., one $ as the lowest rating and three $$$ as the highest rating, and a quality rating may be a star rating"*", e.g., one star* as the lowest rating and three stars * * * as the highest rating.
Rastogi discloses search module operating on scoring and reporting processor, but does not expressly describe use of a HIPAA compliant database, however Crownover teaches:
HIPAA compliance , (See Paragraph 0033, So long as such data collection and/or reporting is not in violation of any health laws or regulations (e.g., the HIPAA- Health Insurance Portability and Accountability Act), the customer may find it convenient to have the vendors AP system automatically “monitoring” customer’s business functions on a routine basis.)

Regarding claim 15, Rastogi in view of Crownover discloses the limitations of claim 14, 
Wherein the one or more of the search criteria relate to one or more of a physician, a healthcare facility, a medical procedure, a medical specialty, a medical symptom, and a geo location (See Paragraph See Paragraphs 0065-0066, (0065) Search criteria may be entered by a consumer, such as a member of an insurance plan, and may include search data such as the name or type (specialty) of provider sought and geographical area of search. (0066) Search criteria may be entered by a user, wherein the user selects, for example, a specific geographical location and specific type of provider or service desired, or procedure)
Regarding claim 17, Rastogi discloses A method of technically evaluating a healthcare provider as compared to a plurality of peer healthcare providers using a search and value analysis tool having a score and reporting processor in communication with a database storing healthcare provider data and quality and cost data, the scoring and reporting processor including a management engine executing a value scoring module including one or more scoring analysis algorithms and a graphical user interface module (GUI) module configure to display a GUI having a plurality of preconfigured screens at a provider terminal and at a patient terminal, the method comprising:
Receiving, at the scoring and reporting processor, a set of quality and cost data (See Paragraph 0064, The processor is configured to receive search criteria, and retrieve 
Determining, via the value scoring module, a value score for the healthcare provider based on the set of the quality  and cost data as compared to a plurality of predefined quality and cost measures (See Paragraph 0044, For example, in one implementation, the raw quality score is calculated as the weighted sum of a provider's EBM compliance score, and three utilization measures: risk-adjusted inpatient days per year (I), risk-adjusted emergency room visits per year (E), and risk-adjusted outlier cost (0))
Displaying, via the plurality of the preconfigured screens of the GUI module, the value score at one of the provider terminal and patient terminal (See Figures 2-16)
Rastogi discloses receiving a set of quality and cost data associated with the healthcare service provider but does not expressly describe receiving from a healthcare service provider system, however, Crownover teaches:
Receiving, from the healthcare service provider, a set of quality and cost data associated with the healthcare service provider (See Paragraph 0029, data collected from a healthcare service provider may correspond to a number of business metrics or performance indicators.)
Crownover teaches receiving from the healthcare provider. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system receiving data of Rastogi to be a system receiving data from the provider of Crownover. This modification would allow for the service provider to implement necessary changes or improving the business towards further profitability (See Crownover, Paragraph 0029)).
Regarding claim 19, Rastogi in view of Crownover discloses the limitations of claim 17, Rastogi further discloses:
Receiving, via one of the plurality of the preconfigured screens displayed at the patient terminal, a search request including one or more input search criteria relating to one or more of a healthcare provider, a symptom, a medical specialty, a condition treated, and a geo location (See Paragraph See Paragraphs 0065-0066, (0065) Search criteria may be entered by a consumer, such as a member of an insurance plan, and may include search data such as the name or type (specialty) of provider sought and geographical area of search. (0066) Search criteria may be entered by a user, wherein the user selects, for example, a specific geographical location and specific type of provider or service desired, or procedure)
Regarding claim 20, Rastogi in view of Crownover discloses the limitation of claim 19,
Displaying, via the plurality of the preconfigured screens of the GUI module, the search results at the patient terminal (See Figures 2-16).
Claim 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi (US 20120116985) in view of Crownover (US20100274580) in further view of Baker et al. (US20060161456).
Regarding claim 10, Rostogi in view of Crownover teaches the limitations of claim 1. Rostogi discloses the use of an integrated healthcare management tool for healthcare service providers, patients, and payers but does not expressly describe who the payer is.  However Baker teaches:
Wherein the payer is a patient, an employer, or a commercial or government health insurance provider (See Paragraph 0007, Those payers (herein sometimes called “users”) include the actual consumers of medical care (individuals, their parents or 
Baker teaches the identities of the payer. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the payer of Rastogi to describe the identity of the payer of Baker. This modification will for patients to significantly reduce their healthcare coverage costs by having adequate information about the specific cost of treatment and quality of care of their potential providers for a specific condition, surgery, or procedure.
Regarding claim 18, Rastogi discloses the limitations of claim 17. Rastogi discloses a method of evaluating a healthcare provider, but does not expressly disclose what the value score comprises, however Baker teaches:
Wherein the value score comprises a composite value score, a procedure score, a medical specialty value score, or a condition treated value score for the healthcare provider (See Fig 2-1 and Paragraph 0135, Fig. 2-1 is a screen shot for the invention illustrating how users can select medical providers by rating based on specialty, benefit plan, language spoken, gender of medical provider (doctor), and zip code driving distance form user location (work or home address))
Baker teaches what the value score comprising. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the value score of Rastogi to describe what the score could be comprised of of Baker. This modification will for patients to browse the set of medical providers and obtain statistically valid intuitive bucket ranking (See Baker, Paragraph 0133)).
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi (US 20120116985) in view of Crownover (US20100274580) in further view of Maimon et al. (US20030154208).
Regarding claim 6, Rastogi in view of Crownover teaches the limitations of claim 4, Rastogi discloses querying the database to process the search request, but does not expressly describe a database comprises synonym database storing a plurality of normalized medical terms, however, Maimon teaches:
Wherein the database comprises a synonym database storing a plurality of normalized medical terms ( See Paragraphs 0050, 0051, and 0055, According to the present invention, knowledge, information and patient data are stored in three primary data structures: 
i. a medical dictionary containing terms, each term belonging to a category of terms:
iv. A medical synonym list
The querying the database to process the search request comprises querying the synonym database to equate the symptom, the healthcare procedure, the medical specialty, or the condition treated of the search request with one or more of the plurality of the normalized medical terms (See Paragraphs 0043-0044, Fig. 7 is an illustrative example of a query input interface suitable for use with the present invention; and Fig. 8 depicts the result of a query as a plurality of condition score vectors.)
Maimon teaches querying a synonym and medical terms database. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the querying of database of Rastogi to be a querying of a synonym and medical terms database in accordance to the teaching of Maimon. This modification will allow for fine-tuning and increase of medical knowledge relating to extracting information (See Maimon, Paragraph 0045).
Regarding claim 16, Rastogi discloses the limitations of claim 14. Rastogi a search module operating on the at least one scoring and reporting processor, but does not expressly describe the search module further executing the one or more search algorithms to match the one or more of the search criteria of the search request with one or more normalized medical search criteria, however, Maimon teaches:
the search module further executing the one or more search algorithms to match the one or more of the search criteria of the search request with one or more normalized medical search criteria (See Paragraphs 0043-0044, Fig. 7 is an illustrative example of a query input interface suitable for use with the present invention; and Fig. 8 depicts the result of a query as a plurality of condition score vectors.)
Maimon teaches querying a synonym and medical terms database. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the querying of database of Rastogi to be a querying of a synonym and medical terms database in accordance to the teaching of Maimon. This modification will allow for fine-tuning and increase of medical knowledge relating to extracting information (See Maimon, Paragraph 0045).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fletcher et al. (US10762989) teaches systems and methods for generating automated graphical user interfaces for real-time facility capacity management; Klueh et al. (US20040204963) teaches healthcare payer organization and provider organization information exchange system; and Brown et al. (US20050060192) teaches an apparatus and method for healthcare information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE D LEWIS whose telephone number is (571)272-3617.  The examiner can normally be reached on Mon-Fri 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.D.L./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626